— Appeal by defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered July 20, 1982, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant’s claim that the trial court erred in failing to deliver a circumstantial evidence charge has not been preserved for review inasmuch as no such charge was requested, and no exception to the charge as delivered was taken by defendant (CPL 470.05, subd 2; People v Royster, 99 AD2d 761; People v Sumpter, 82 AD2d 869). In any event, such a charge was not warranted under the facts of this case. The sentence imposed was not improper. O’Connor, J. P., Weinstein, Lawrence and Eiber, JJ., concur.